In an action, inter alia, to recover damages for fraud, nonparty Traub Lieberman Straus & Shrewsberry LLP appeals from an order of the Supreme Court, Westchester County (Connolly, J.), entered August 28, 2012, which denied its motion, in effect, for leave to renew its prior motion to withdraw as counsel for the defendants Mildred C. Didio and HV Abstract, which was denied *696in an order of the same court (Lefkowitz, J.), dated January 23, 2012.
Ordered that the order entered August 28, 2012, is affirmed, without costs or disbursements.